EXHIBIT 10.20

AMENDMENT #2 TO LEASE AGREEMENT DATED MAY 30, 2002

DATE:

August 29, 2005

 

 

 

 

 

 

BETWEEN:

DRY CREEK RANCHERIA

 

 

 

BAND OF POMO INDIANS

 

 

 

489B Moore Lane

 

 

 

Healdsburg, California 95448

 

 

 

 

 

 

 

 

 

(Lessee)

 

 

 

 

 

and

 

 

 

 

 

 

 

SPRUNG INSTANT STRUCTURES, INC.

 

 

 

 

 

 

 

 

 

(Lessor)

 

 

 

 

 

 

 

 

SITE LOCATION:

Dry Creek Rancheria, Alexander Valley, California

 

 

AMENDMENT:

It is hereby agreed that the LEASE AGREEMENT dated May 30, 2002 and AMENDMENT #1
TO LEASE AGREEMENT dated February 26, 2004 are extended for an additional
twenty-four months firm, for the period August 18, 2005 through August 17, 2007,
with Lessee’s monthly payments of $36,230.00 to be paid monthly in advance.

 

 

COUNTERPARTS:

This Agreement may be executed by the parties in separate counterparts via
facsimile, each of which shall be deemed an original and both of which together
shall be deemed to be one and the same instrument.

 

 

EXISTING AGREEMENTS:

All other terms of the LEASE AGREEMENT dated May 30, 2002 and AMENDMENT #1 TO
LEASE AGREEMENT dated February 26, 2004 remain the same.

 

ACCEPTED BY:

DRY CREEK RANCHERIA BAND OF POMO INDIANS

 

SPRUNG INSTANT STRUCTURES INC.

 

 

 

 

 

Per

/s/ Doug Searle

 

Per

/s/ Phil Sprung

 

 

 

 

 

Print Name:

Doug Searle

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Dated:

8/31/05

 

Dated:

9/31/05

 


--------------------------------------------------------------------------------